Citation Nr: 0929235	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent prior to September 23, 2008, for posttraumatic 
stress disorder (formerly diagnosed as an anxiety 
disorder).

2.	Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.	Entitlement to an initial evaluation in excess of 10 
percent for a compression fracture of the lumbosacral 
spine at L5-S1.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004, including service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  In an April 2005 rating decision, the RO granted 
service connection for an anxiety disorder, evaluated at 10 
percent disabling, effective from August 29, 2004.  In a 
September 2005 rating decision, the RO granted service 
connection for a compression fracture of the lumbosacral 
spine at L5-S1, evaluated at 10 percent disabling, effective 
from August 29, 2004.  The Veteran perfected a timely appeal 
that challenged the initial ratings assigned for both 
disabilities.  In June 2008, the Board remanded the case to 
the RO for additional development.

In January 2009 rating decision, the RO recharacterized the 
Veteran's psychiatric disability as posttraumatic stress 
disorder (PTSD) (previously diagnosed as anxiety disorder) 
and increased the rating from 10 percent to 30 percent 
disabling, effective from September 23, 2008.  Inasmuch as a 
higher rating is available for the service-connected PTSD 
than that assigned in the January 2009 rating decision, and 
as a claimant is presumed to be seeking the maximum available 
benefit for a given disability, the issue of entitlement to a 
higher rating initial rating for this disability, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	Since the grant of service connection, the Veteran's PTSD 
has resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: intrusive thoughts of war events, mild 
memory loss, hyperstartle response, hypervigilance, 
occasional passive suicidal thoughts, distrust of others, 
avoidance behaviour, minimal social interactions, panic 
attacks, anxiety, and depression, with a Global Assessment 
Functioning score ranging between 55 to 65.

2.	Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination or other factors which 
are not contemplated in the relevant rating criteria, that 
the Veteran's low back disability does not approximate 
forward flexion greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSION OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 30 percent evaluation, but no 
more for PTSD have been met, at least for the period from 
August 29, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130 Diagnostic 
Code (DC) 9400, 9411 (2008).

2.	The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.10, 4.130 Diagnostic Codes (DC) 9400, 9411 (2008).

3.	The criteria for an initial evaluation in excess of 10 
percent for a compression fracture of the lumbosacral 
spine at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.10, 4.71a Diagnostic Code (DC) 5235 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

In August 2004, June 2008, and August 2008, the RO sent the 
Veteran letters that all required notice elements.  The 
letters informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  The June and August 
2008 letters also informed the Veteran of how disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO 
furnished the Veteran a SSOC in January 2009, which discussed 
the evidence included in the record, provided him with 
criteria necessary for entitlement to a higher disability 
rating for the service-connected PTSD and compression 
fracture of the lumbosacral spine, and provided reasons why 
his claims were being denied.

The Board finds that VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The evidentiary 
record contains the service treatment records, VA treatment 
records, VA medical examination reports, and statements from 
the Veteran and his representatives.  Accordingly, the 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exist any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  

Disability Ratings - Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a 
question arises as to which of two rating apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).



PTSD

PTSD is evaluated under a general rating formula for mental 
disorders.  38 C.F.R. § 4.130, DC 9411.  A 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning in a hypothetical continuum of mental health and 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (2996), 
citing Diagnostic and Statistical Manual for Mental Disorders 
(4th ed. 1994).  Thus, the Board notes the following 
definitions for the GAF scores listed below:

*	A GAF score between 41 and 50 indicates, serious 
symptoms OR any serious impairment in social, 
occupational, or school functioning.
*	A GAF score between 51 and 60 indicates, moderate 
symptoms OR moderate difficulty in social, occupational, 
or school functioning.
*	A GAF score between 61 and 70, indicates, some mild 
symptoms OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty 
well, has some meaningful interpersonal relationships.
*	A GAF score between 71 and 80 indicates that if symptoms 
are present, they are transient and expectable reactions 
to psychosocial stressors; not more than slight 
impairment in social, occupational, or school 
functioning.

Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

After carefully reviewing the evidence of the record, the 
Board finds that the overall evidence supports the grant of a 
30 percent disability rating, but no higher, for service-
connected PTSD throughout the pendency of the claim and 
appeal.

Review of the record reveals that the Veteran received 
treatment for his PTSD at the VA Medical Center (VAMC) in 
White River Junction from September 2004 to January 2009, 
which indicates that a September 2004 for PTSD screening was 
negative, and that the Veteran's affect was normal without 
sadness, disinterest or anxiety.

In December 2004, the Veteran underwent a VA medical 
examination.  After reviewing the Veteran's claims folder and 
his electronic treatment records, the examiner interviewed 
the Veteran for 45 minutes.  At that time, the examiner noted 
the following symptoms:

The Veteran is a neatly groomed and dressed male 
with good eye contact.  He has no impairment of 
thought process or communication.  There is no 
evidence of delusions or hallucinations.  He is 
appropriate during the interview.  He denied 
suicidal or homicidal thoughts.  He is able to 
maintain minimal personal hygiene and other basic 
activities of daily living.  He is oriented to 
person, place, and time.  He complains of memory 
difficulties.  For example, he says his wife 
complains that he forgets what she has asked him to 
do.  He says at times when he is at work, he 
forgets what he is doing and has to rethink what he 
is doing.  He is not obsessive or ritualistic.  Hs 
rate and flow of speech are unremarkable.  He does 
not describe symptoms of panic attacks.  He denies 
depressed mood.  He does not show signs of anxiety.  
He says he has always had a temper ever since he 
was young.  He says he has always thrown things 
when he gets angry.  He continues to do so.  He 
denies any sleep impairment.  He denies any 
nightmares or flashbacks.  He does not report 
intrusive thoughts.  He says he does not trust 
people.  He says he has difficulty talking to other 
people.  He no longer likes being in crowds.  He 
says he used to be able in the past to go to the 
shopping malls, but now does not like being there.  
He does not know who is in the crowd and whether 
they will open fire.  He avoids going to malls.  He 
does endorse hyperstartle response.

Although the VA examiner felt that the Veteran was minimizing 
his symptoms for fear that a diagnosis of PTSD would 
interfere with his employment potential, the examiner 
assigned a GAF score of 60-65.

VA records dated between April 2005 and May 2006, indicate 
that the Veteran sought treatment at the Vet Center for his 
PTSD.  These records show that the Veteran had symptoms of 
intrusive thoughts of war events, easy loss of temper, 
distrust of others, dislike of crowds, avoidance behaviour, 
anxiety, hypervigilance, and road rage.  Also, they indicate 
that the Veteran lost his job as a police officer after two 
months, because he did not pass the physical at the police 
academy.

In a July 2006 statement, the Veteran stated that he had seen 
multiple psychologists for his anxiety disorder/PTSD and had 
been placed on medication for his symptoms.  He described 
feelings of being isolated and alone, having difficulty 
communicating and being with his family, feeling 
uncomfortable in public, feelings of guilt related to his 
military experience, and having continuous disturbing 
thoughts about his military service.

VA outpatient records from April 2007 indicate that the 
Veteran complained of a poor relationship with his ex-wife, 
some conflict with his girlfriend, and conflict with his dad 
relating to how his PTSD symptoms affect his work in the 
family business.  During this time, the Veteran expressed 
some suicide ideation, a suicide plan, and the means to 
implement that plan.  His mood was initially anxious, 
depressed and irritable.  It was noted that the Veteran 
scored 30 on the Beck depression inventory, which suggests 
extremely severe depression.  However, at that same time, the 
examiner also observed that the Veteran was neatly and 
casually dressed and groomed.  The Veteran's psychomotor 
behavior, posture, speech, and thought content were normal.  
His thought form was coherent, linear, and logical.  His 
judgment and insight were fair; and he was oriented to 
person, place, date, and time.

VA conducted an examination of the Veteran in September 2008.  
At this time, the Veteran related that he had lost his job as 
a policeman after three months due to his having "too many 
psychological issues.  The VA examiner noted that the 
Veteran's wife had divorced him in 2005, by his account due 
to her complaints that he was not the same after Iraq.  The 
Veteran reported a good relationship with his children and 
his fiancée.  At that time, the examiner noted the following 
symptoms:

The Veteran has no impairment of thought process or 
communication.  There was no evidence of delusions 
or hallucinations.  He had no inappropriate 
behaviors.  He was occasionally tearful during the 
interview, especially when talking about his 
traumatic experiences from Iraq.  He reports 
occasional passive suicidal thoughts, but denied 
any plan or intent.  He denied homicidal thoughts.  
He is able to maintain minimal personal hygiene and 
other basic activities of daily living.  He is 
oriented to person, place, and time.  He complains 
of short-term memory difficulties, primarily 
forgetfulness.  He reports that his memory 
difficulties are not problematic at work because he 
does not have any problems remembering numbers.  He 
denies long-term memory difficulties.  He is not 
obsessive or ritualistic.  His rate and flow of 
speech are unremarkable.  He reports decreased 
panic attacks since starting the Effexor.  He did 
not report depressed mood.  He does complain of 
anxiety.  He avoids talking about his traumatic 
experiences.  He avoids going to the VFW or the 
American Legion.  He reports that he has frequent 
intrusive thoughts about the little boy in Iraq he 
ended up shooting.  He reports that the little boy 
was the same age as his stepson.  He complains of 
hypervigilance.  He reports that he does not feel 
comfortable in restaurants unless he is sitting 
with his back against the wall.  He does not like 
having people behind him.   There is no evidence of 
impaired impulse control.  He reports that he 
typically sleeps 4-5 hours per night.  He reports 
at times he avoids going to bed because he wants to 
avoid having nightmares.  He also endorses mid 
cycle awakenings.  He reports that he has 
nightmares of the little boy he shot.  In addition, 
he has nightmares about people coming after him and 
his family.

According to the examiner, there had been a change in the 
Veteran's psychosocial functional status since the prior 
examination.  The examiner observed that the Veteran divorced 
his wife, severed contact with his high school friends, 
became less engaged in leisure activities, and has only 
minimal social interactions.  The Veteran also had 
occupational impairment, for which his father, as the Veteran 
works for his family business, has made accommodations.  The 
VA examiner assigned the Veteran a GAF score of 55. 

The evidence of record shows that the Veteran's PTSD is 
manifested by symptoms of intrusive thoughts of war events, 
mild memory loss, hyperstartle response, hypervigilance, 
occasional passive suicidal thoughts, distrust of others, 
avoidance behaviour, minimal social interactions, panic 
attacks, anxiety, anger, and depression.  However, the 
Veteran does not experience any impairment of thought process 
or communication, and he has been consistently described as 
being oriented to person, place and time.  He maintains his 
personal hygiene as well as other basic activities of daily 
living.  Furthermore, it has been noted that the Veteran 
maintains a good relationship with his children and fiancée.  
Although the Veteran has reported that he lost a job as a 
policeman after two months, the Vet Center records reflect 
that he lost this job for failure to pass the police academy 
physical; and the Veteran, himself, has admitted that he is 
capable of working in his family's business with 
accommodations having been made for his impairment.  Indeed, 
the Veteran GAF score ranges between 55 to 65, with indicates 
mild to moderate symptoms or moderate difficulty in social 
and occupational functioning.  See DSM-IV.  For these 
reasons, the Board finds that the clinical signs and symptoms 
of the Veteran's PTSD more nearly approximate the criteria 
for a 30 percent, as the evidence demonstrates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task.  

However, the Veteran's PTSD symptomatology is not productive 
of more that 30 percent.  While the VA examinations in April 
2007 and September 2008 show that the Veteran was severely 
depressed, had a difficulty with relationships, and had 
suicidal thoughts, the medical evidence also shows that the 
Veteran has maintained a good relationship with his children, 
is engaged to be married, and that his judgement and insight 
are fair.  Moreover, there is no evidence of delusions or 
hallucinations, and he has demonstrated no inappropriate 
behavior.  As aptly noted by the record, the medical evidence 
does not demonstrate panic attacks more than once a week, 
stereotyped speech, impairment in judgement, impaired 
abstract thinking, difficulty in understanding complex 
commands, or difficulty in establishing and maintaining work 
and social relationship.  Indeed, while the Veteran complains 
of difficulties with his short-term memory, he deems such not 
be problematic when working "because he does not have any 
problems remembering numbers."  Thus, given the 
symptomatology described above, the Board finds the evidence 
of record does not support the assignment of an initial 
rating in excess of 30 percent for PTSD.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  While the 
Veteran stated at his September 2008 VA medical examination 
that he lost his job with the police in 2005 due to his PTSD, 
his contemporaneous records from the Vet Center include 
statements that he lost that job due to his failure of the 
police academy's physical exam, therefore, the more recent 
statements are not found to be credible.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered whether the Veteran is entitled to a 
"staged" rating, as the Court indicated can be done in this 
case.  See Fenderson, 12 Vet. App. 119 (1999). However, upon 
review of the longitudinal record in this case, the Board 
finds that, since the beginning of this claim, in August 29, 
2004, and throughout this appeal, the Veteran's PTSD has been 
no more disabling than as currently rated under this 
decision.

Back Claim

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.  Vertebral fracture or dislocation 
(Diagnostic Code 5235) is listed as one of the disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

In a September 2005 rating decision, the Veteran was granted 
service connection for compression fracture, L5-S1, evaluated 
at 10 percent disabling, effective August 29, 2000.  The 
Veteran appealed for a higher initial rating.  See Fenderson, 
supra.

VA medical records from September 2004 show complaints of 
back pain which worsened with heavy lifting and running.

In January 2005, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time, 
the Veteran was experiencing non-radiating lower back pain, 
which was not associated with bowel or bladder incontinence 
or erectile dysfunction.  The Veteran denied swelling, heat, 
redness or instability.  The examiner noted tenderness and 
moderate paravertebral muscle spasm, but the Veteran's 
posture and gait were normal.  His range of motion was pain-
free forward flexion from 0 to 80 degrees, backward extension 
from 0 to 20 degrees, left and right lateral flexion from 0 
to 30 degrees, rotation to the left and right from 0 to 25 
degrees, and a combined range of motion of 210 degrees.  The 
examiner also noted weakness, stiffness, locking, fatigue, 
and lack of endurance.  His quad strength, lower extremity 
strength, great toe strength, and deep tendon reflexes were 
all normal.  The Veteran reported a significant increase in 
pain after lifting, twisting, bending, sitting for too long 
or running.  The Veteran also reported monthly flare-ups 
lasting for 24 to 48 hours, which would leave him confined to 
his couch, unable to bend over, tie his shoes or do any tasks 
that require forward flexion.  He did not use crutches, 
braces, canes or corrective shoes.  He did not have 
inflammatory arthritis.  The Veteran also reported that this 
condition limited his occupational and daily activities in 
that he was unable to lift forms and carry objects and had to 
be careful performing any activity requiring lifting, 
twisting and bending.  He stated that he had to change 
professions and become a policeman.

Private medical records from June 2006 to July 2006 show that 
the Veteran sought advice on surgical options for his low 
back pain.  After performing a MRI, the private physician 
recommended an aggressive course of physical therapy.  These 
records indicate some limitation in the Veteran's range of 
motion, specifically loss of flexion, but actual measurements 
are not given.

In his statement attached to his July 2006 VA Form 9, the 
Veteran stated that his back pain had dramatically increased 
and was constant, limiting his activities.  He further stated 
that he had been out of work for two weeks the previous year 
due to his back pain and felt that his job may be in 
jeopardy.

In July 2007, the Veteran sought urgent care treatment at 
VAMC White River Junction for a flare up of back pain on his 
right side.  He was unable to get into a comfortable position 
and the pain woke him up at night.  There were no bowel or 
bladder changes, no saddle anesthesia, no lower extremity 
weakness, and no parasthesias.  Examination showed some loss 
of lumbar lordosis, point tenderness especially in the right 
low lumbar region, negative straight-leg raise exam limited 
by hamstring stiffness, 5/5 strength in both lower 
extremities, deep tendon reflexes were symmetric and brisk 
without clonus, and no fasciculations or atrophy.  The 
Veteran was able to walk toe to heel.  

In October 2007, the Veteran sought emergency treatment at 
VAMC White River Junction for shooting pain down his left leg 
and was diagnosed with exacerbation of low back pain, likely 
due to piriformis strain.  Physical examination revealed some 
paraspinous tenderness on the left side, pain upon left leg 
raise, and pain with external hip rotation.

According to VA medical records, the Veteran received a 
lumbar epidural steroid injection in March 2008 as treatment 
for his back pain.  VA records from March 2008 to January 
2009, show continued treatment for low back pain.

In October 2008, the Veteran underwent another VA medical 
examination.  The examiner reviewed the Veteran's claims 
folder and his medical records in conjunction with this 
examination.  At that time, the examiner noted that there was 
no history of hospitalization, surgery, trauma to the spine, 
neoplasm, urinary incontinence, urinary urgency, urinary 
retention requiring catheterization, urinary frequency, 
nocturia, fecal incontinence, obstipation, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, 
falls, unsteadiness, visual dysfunction, dizziness, fatigue, 
weakness, or spasms.  The examiner did note a history of 
decreased motion, stiffness, and pain.  That pain was located 
in the mid lumbar area and described as a daily, moderate, 
aching with an increase to "knife-like" with certain 
activities.  The Veteran described radiation of that pain 
down his left leg as a quick, shooting, sharp pain that is 
moderate.  The Veteran also described severe one to two day 
flare-ups occurring less than once a year, which caused a 90% 
loss of function in that he was only able to get out of bed 
with assistance.

Upon physical examination in October 2008, the Veteran showed 
no objective abnormalities of cervical sacrospinalis or 
abnormal spine curvatures.  Bilateral tenderness and pain on 
motion, but no weakness, spasm, or atrophy, were found on 
examination of thoracic sacrospinalis.  The Veteran's 
posture, head position, and gait were normal and his spine 
was symmetrical in appearance.  Bilateral knee extension, 
bilateral ankle plantar flexion, right hip flexion, left 
ankle dorsiflexion, and right great toe extension all showed 
active movement against full resistance during a motor exam.  
Muscle tone was found to be normal with no atrophy.  A 
detailed sensory exam of the lower extremities produced 
normal results, as did a detailed reflex exam.  The Veteran's 
range of motion of the thoracolumbar spine was flexion from 0 
to 70 degrees with pain beginning at 35 degrees; extension 
from 0 to 20 degrees with pain beginning at 1 degree; right 
and left lateral flexion from 0 to 30 degrees with pain 
beginning at 0 degrees; right lateral rotation from 0 to 20 
degrees with pain beginning at 10 degrees; and left lateral 
rotation from 0 to 20 degrees with pain beginning at 0 
degrees

Accordingly, the Board has examined the evidence of record 
and finds that the Veteran's lumbosacral spine disability 
does not warrant an initial rating in excess of 10 percent, 
due to the medical evidence showing that despite the 
Veteran's flare ups of pain, he demonstrated forward flexion 
of the lumbar spine that was greater than 60 degrees but less 
than 85 degrees, and showed a combined range of motion of 210 
degrees on examination in January 2005, and of 190 degrees on 
examination October 2008.  As aptly noted by the record, the 
Veteran demonstrated no additional loss of motion upon 
repetition; and he showed no evidence of muscle spasm or 
guarding to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, abnormal 
kyphosis or ankylosis of the thoracolumbar spine.  Thus, a 
higher initial rating is not warranted.

With regard to DC 5243, the Board notes that the Veteran has 
not been diagnosed with IDS.  Furthermore, while the record 
indicates that the Veteran missed work because of his 
symptoms, this self-imposed bed rest does not rise to the 
level of an incapacitating episode as described in the 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5243.

The record shows that the Veteran's functional loss due to 
his service connected lumbosacral spine disability most 
closely approximates the criteria for a 10 percent disability 
evaluation.  The Board notes the Veteran's continued pain and 
his subjective complaints of regular flare-ups.  However, the 
Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Therefore, while acknowledging these 
symptoms, the Board determines that these findings most 
nearly approximate the criteria for a 10 percent rating and 
do not warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim and appeal for 
an increased rating, has the Veteran's disability warranted 
an evaluation above 10 percent and therefore it is 
unnecessary to consider staged ratings.  Fenderson, supra.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Here, the record indicates that the VA examiner 
noted the Veteran's reports that his service-connected 
lumbosacral spine disability has significant effects on his 
usual occupation, which is listed as concrete construction.  
Specifically, the Veteran related that he has been assigned 
different duties, and that his absenteeism has increased.  
The Veteran reported missing two weeks of work during the 
previous 12-month period due to flare-ups of symptoms.  The 
VA examiner observed that the occupational impact from this 
disability on the Veteran's activities were decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, and pain.  While it was noted that this disability 
affected the Veteran's usual daily activities, in that it 
prevented his participation in sports, it was also noted that 
this disability only moderately limited his ability to 
exercise and mildly effected his ability to travel.

Clearly, due to the nature and severity of the Veteran's 
service-connected lumbosacral spine disability, interference 
with the Veteran's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 10 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



	(CONTINUED ON NEXT PAGE)






ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial evaluation of 30 percent 
for PTSD, at for the period from August 29, 2004, is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a compression fracture of the lumbosacral spine at L5-S1 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


